Appeal from order, Supreme Court, New York County (Marcy S. Friedman, J), entered March 17, 2009, which granted defendant’s motion to dismiss or stay the action to the extent of staying the action pending determination in a federal action entitled Kramer v Lockwood Pension Servs., Inc. (US Dist Ct, SD NY, 08 CV 2429, Batts, J., 2008) of defendant’s sixth defense of no insurable interest, unanimously dismissed as moot, without costs.
Inasmuch as the District Court issued its decision in the federal action on September 1, 2009 (653 F Supp 2d 354 [SD NY 2009]), the issue raised on this appeal, whether the motion court abused its discretion in granting a discretionary stay (CPLR 2201), has been rendered moot. Concur—Saxe, J.P., Nardelli, Buckley, Acosta and Freedman, JJ. [See 2009 NY Slip Op 30569(U).]